                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


JEREMY EUGENE BROWN,

                      Plaintiff,

vs.                                        Case No. 19-3229-SAC


JACK LAURIE and
TRAVIS WRIGHT,

                      Defendants.


                               O R D E R

      Plaintiff, pro se, has filed this action alleging that money

has been improperly charged to his inmate account at the Atchison

County Jail.   Plaintiff asserts that the balance on his account is

negative $240.00 because of unauthorized charges and that he has

not been allowed to see a copy of his account and the charges.

Plaintiff filed this action on November 4, 2019 and since that

time it appears that he has received a copy of this account and

the charges.   See Doc. No. 6 (filed December 18, 2019).    Plaintiff

has sought leave to proceed in forma pauperis.      Doc. No. 2.   This

shall be granted.

      Plaintiff claims his rights under the First, Fifth, Sixth,

Eighth and Fourteenth Amendments to the Constitution have been

violated.   This case is before the court for the purposes of

screening pursuant to 28 U.S.C. § 1915A.


                                    1
I. Screening standards

     Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                     A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”                Erickson v.

Pardus,   551   U.S.   89,   94   (2007).     But,   a   pro   se    litigant’s

conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).          The court “will not supply

additional factual allegations to round out a [pro se] plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint     contains      “sufficient    factual      matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                 United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir.2009), cert. denied,

558 U.S. 1148 (2010).        The court may also consider the exhibits

                                      2
attached to the complaint.                Id.    The court, however, is not

required to accept legal conclusions alleged in the complaint as

true. Iqbal, 556 U.S. at 678. “Thus, mere ‘labels and conclusions'

and ‘a formulaic recitation of the elements of a cause of action’

will not suffice” to state a claim.               Khalik v. United Air Lines,

671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Twombly, 550 U.S. at

555).

        “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.           “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.                      “Where a

complaint    pleads       facts    that   are    ‘merely    consistent       with’    a

defendant's       liability,      it   ‘stops    short   of     the   line    between

possibility and plausibility of “entitlement to relief.”’”                          Id.

(quoting Twombly, 550 U.S. at 557).

II. Analysis

        A. First Amendment

        Plaintiff asserts that defendants have denied him access to

the court by obstructing his access to prison account information

he   needs   to    make    application     for   leave     to   proceed      in   forma

pauperis.    These assertions fail to state a First Amendment claim

for denial of access to the courts for a number of reasons.                       First,

                                           3
plaintiff has received some measure of prison account information.

Second, the court will grant plaintiff leave to proceed in forma

pauperis.     And, finally, plaintiff has not alleged that he has

been denied the opportunity to bring a valid court claim.                          See

Lewis v. Casey, 518 U.S. 343, 351-53 (1996)(for the denial of a

right of access to the courts, plaintiff must allege an actual

injury   or   an     imminent   actual    injury    because   of     the    loss    or

frustration of a nonfrivolous legal claim).

      B. Fifth Amendment

      Plaintiff appears to claim that defendants have taken his

property without due process.             The Fifth Amendment Due Process

Clause, however, applies to federal agencies while the Fourteenth

Amendment     Due    Process    Clause    limits    the   authority        of   state

agencies. See Buxton v. City of Plant City, Fla., 871 F.2d 1037,

1041 (11th Cir. 1989); Wardle v. Ute Indian Tribe, 623 F.2d 670,

673   (10th   Cir.    1980).     The     Fifth   Amendment    does    not       appear

applicable here.

      C. Sixth Amendment

      The Sixth Amendment does not govern civil cases.                     Turner v.

Rogers, 564 U.S. 431, 441 (2011).             Plaintiff does not allege facts

showing that defendants have denied him the protections of the

Sixth Amendment in a criminal case.              Therefore, plaintiff has not

stated a claim for a Sixth Amendment violation.



                                          4
     D. Eighth Amendment

     The Eighth Amendment prohibits excessive fines and cruel and

unusual punishment.        Plaintiff does not allege that he has been

fined excessively as punishment for some offense.           This is what

the Eighth Amendment’s excessive fines provision protects against.

Timbs v. Indiana, 139 S.Ct. 682, 687 (2019); see also U.S. v.

Bajakajian,   524     U.S.    321,   336-37   (1998)(adopting     a    “gross

disproportionality” standard for an excessive fines case).                  Nor

does he allege facts which approach a threshold for cruel and

unusual punishment, i.e., the denial of the minimal civilized

measure of life’s necessities.         See Farmer v. Brennan, 511 U.S.

825, 834 (1994).    Therefore, he has not stated an Eighth Amendment

claim.

     E. Fourteenth Amendment

     The Fourteenth Amendment protects against the deprivation of

property by state officials without due process of law. See Martin

Marietta Materials, Inc. v. Kansas Dept. of Transp., 810 F.3d 1161,

1171 (10th Cir. 2016).          Plaintiff has failed to allege facts

plausibly   stating    a     Fourteenth   Amendment   violation       for   the

following reasons.     First, plaintiff has not specifically alleged

that his property has been deprived.          He has only alleged that he

has a negative balance in his jail account.           Second, this court

has held that, whether negligent or intentional, the deprivation

of personal property may be sued upon by an inmate under state law

                                      5
in Kansas state court.     McKeighan v. Corrections Corp. of America,

2008 WL 3822892 *5 (D.Kan. 8/13/2008).           This is an adequate post-

deprivation remedy for the loss of property which obviates a

federal   constitutional     claim   for   the   deprivation    of   property

without due process.    Id., citing Smith v. Maschner, 899 F.2d 940,

943 (10th Cir. 1990); Nye v. Riley, 2017 WL 1425599 *8 (N.D.Ala.

3/29/2017)(same); Ward v. Gloor, 2014 WL 2949454 *3 (S.D.Tex.

6/30/2014)(same); Meyer v. City of Russell, Kansas Police Dept.,

2012 WL 4867379 *7 (D.Kan. 10/15/2012)(same); see also, Gee v.

Pacheco, 627 F.3d 1178, 1194 (10th Cir. 2010)(inmate fails to state

a due process claim because he does not allege a lack of adequate

state remedy for property deprivation); Sawyer v. Green, 316

Fed.Appx. 715, 717 (10th Cir. 2008)(Kansas plaintiff challenging

transactions involving jail account could bring a civil action in

state court after exhausting administrative remedies).

III. Conclusion

     Plaintiff is granted leave to proceed in forma pauperis. But,

for the above-stated reasons, the court believes that the complaint

fails to state a claim.      The court shall direct that plaintiff by

April 17, 2020 show cause why plaintiff’s claims should not be

dismissed   as   explained   in   this     order.    In   the   alternative,

plaintiff may file an amended complaint by April 17, 2020 which

corrects the deficiencies discussed herein.          An amended complaint

supersedes the original complaint and must contain all of the

                                     6
claims   upon   which   plaintiff   wishes   to   proceed.   An   amended

complaint should not refer back to the original complaint.             If

plaintiff fails to respond in some manner by April 17, 2020, this

case shall be dismissed.

     IT IS SO ORDERED.

     Dated this 16th day of March, 2020, at Topeka, Kansas.



                          s/Sam A. Crow ____________________________
                          Sam A. Crow, U.S. District Senior Judge




                                    7
